IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                    FILED
                                                                  October 21, 2008
                                 No. 07-30508
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

THOMAS LANDRY
                                            Plaintiff-Appellant

v.

LYNN COOPER

                                            Defendant-Appellee


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 1:06-CV-2344


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
      Thomas Landry, Louisiana prisoner # 327969, appeals the district court’s
dismissal, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), (ii), of his in forma pauperis
(IFP) complaint seeking damages for injuries he received in an attack by another
inmate.     Landry asserts that his injuries were the result of inadequate
supervision and Warden Lynn Cooper’s negligence. Landry’s arguments are not
supported by citation to the record or relevant legal authority. See Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Moreover, he has wholly failed to


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30508

show that the district court’s dismissal of his complaint was error as his claims
sound in negligence and seek to hold Warden Cooper liable for his employees’
actions. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991); Williams
v. Luna, 909 F.2d 121, 123 (5th Cir. 1990).
      The appeal is without arguable merit and, thus, frivolous. See Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because the appeal is frivolous, it is
dismissed. See 5TH CIR. R. 42.2. The district court’s dismissal of Landry’s
complaint and this court’s dismissal of his appeal both count as strikes for
purposes of § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th
Cir. 1996). Landry is warned that if he accumulates three strikes, he will no
longer be allowed to proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).
      APPEAL DISMISSED. SANCTION WARNING ISSUED.




                                          2